Citation Nr: 0401738	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-08 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for post-traumatic osteoarthritis of the lumbar spine with 
degenerative disc disease at L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954 
and from July 1954 to January 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico, in which the RO 
separately rated the post-traumatic osteoarthritis of the 
lumbar spine and the post-traumatic osteoarthritis of the 
dorsal spine as 20 and 10 percent disabling, respectively.  
These separate ratings were effective January 29, 2001.  
Previously, the post-traumatic osteoarthritis of the lumbar 
spine and the post-traumatic osteoarthritis of the dorsal 
spine were rated as one disorder and as 20 percent disabling.  
Additionally, the February 1968 rating decision reflects that 
service connection was granted for mild degenerative disc 
disease of L5-S1.  In his April 2002, the veteran filed a 
notice of disagreement only with the assignment of a 20 
percent disability rating for post-traumatic osteoarthritis 
of the lumbar spine.  In light of the above, the issue is as 
stated on the title page.

The veteran and his representative appeared before a Decision 
Review Officer at a hearing at the RO in July 2002.   A 
transcript of this hearing was accepted as a substantive 
appeal, in lieu of a VA Form 9 or correspondence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

At the July 2002 hearing, the veteran complained of his 
scoliosis and his leg length discrepancy, a separately rated 
disability from the one on appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2003).  Therefore, the issues of 
service connection for scoliosis and leg length discrepancy 
have been raised and are referred to the RO.




REMAND

The Board notes that in April 2001 the RO requested medical 
records from the Center for Occupational Medicine.  That 
facility never responded to the request, and the RO did 
advise the veteran of the failure to receive such records.  
See 38 C.F.R. § 3.159(b)(1) (2003).

Moreover, the veteran indicates that his disability has 
worsened since his February 2001 VA examination occurred in 
February 2001.  Under VCAA, VA's duty to assist the veteran 
includes obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).

The veteran is notified that it is his responsibility to 
report for any examination and to cooperative in the 
development of the case, and that the consequence of failure 
to report for a VA examination for a claim for an increased 
disability rating without good cause shall be that the claim 
will be denied.  38 C.F.R. §§ 3.158, 3.655 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Ask the veteran to identify any 
medical treatment or follow-up for his 
lumbar spine disorder since July 2002.  
Obtain any identified records to include 
those from the Center for Occupational 
Medicine and associate them with the 
claims folder.  If any request for 
private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

2. After the completion of number 1 
above, schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the nature and extent of his 
lumbar spine disorder.   The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  The 
examiner should provide ranges of motion 
of the lumbar spine.  The examiner should 
address the evidence of pain, weakened 
movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim to 
include consideration of the new criteria 
for spine disorders, to include 
intervertebral disc syndrome, per 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should also address 
whether the veteran's claim should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

